Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Response to Amendment
The amendment filed on 2/5/2021 has been entered and made of record. Claims 1 and 18 are amended. Claims 9 and 15-16 are cancelled. Claims 1-8, 10-14 and 17-23 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but they are not persuasive.
Applicant asserts that Sareen is silent on using a distance field, using a medial surface, and using a template skeleton and the other cited references Corazza, Lie, and Monserrat Mora do not address the deficiencies of Sareen (p. 9 of Remarks).
Examiner notices that Sareen discloses “the mesh could be rigged, skinned, and have a texture applied so that it could be animated and customized to look like the consumer body 22” in [0288]; “The skeleton template is first scaled to an appropriate size given the height of the 3D body scan. The joints of the template are then fitted to the 3D body scan, constrained by assumptions about how the joint in a real human body is able to move, and the positions of other joints in the template that are lower in the skeleton hierarchy (parent-child relationship)… One skilled in the art would recognize the fitting of the skeleton to the 3D body scan as part of a process known as rigging, when an object is used as a bone structure to aid in animating another object” in [0373]; “PSR is an implicit surface (also known as iso-surface) extraction method, where an implicit surface is defined as a contour of a continuous scalar field in 3D space” in [0327]; “In one embodiment, the scalar field is defined such that a point (not necessarily part of the point cloud) inside the body is assigned a different value than a point outside the body, and thus calculating the value of the scalar field at a point reduces to determining whether a point is inside the body” in [0328]. Here, scalar field is a calculation from a point to a surface of the body, which refers to a distance field. Sareen doesn’t directly use the claim language “distance field”. AAPA_Baran (Automatic Rigging and Animation of 3D Characters, ACM SIGGRAPH conference proceedings, vol 26, No 3, July 2007) discloses “they approximate the medial surface by finding discontinuities in the distance field, but they use it to construct a skeleton tree” under 
Corazza further discloses “The skeleton embedding process of the Pinocchio System solves the problem of skeleton identification by constructing a graph whose vertices represent potential joint positions and whose edges are potential bone segments. The graph may be constructed by packing spheres centered on the approximate medial surface into the character and by connecting sphere centers with graph edges. Thereby, the centroids of a set of spheres inside a 3D representation are fitted to a graph” in C9L29-37. Therefore, the cited references teach the features using a distance field / medial surface / skeleton template.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sareen et al. (US2016/0088284) in view of Lie et al. (Contour-based image registration with local deformations, Opt. Eng. 42(5) 1405–1416, May 2003), Applicant’s Admitted Prior Art (Hereinafter “AAPA”) and Corazza et al. (US 8,797,328).
As to Claim 1, Sareen teaches a computer-implemented method for generating a virtual character, comprising:
capturing a plurality of super-resolution range scans of an individual, each of the plurality of super-resolution range scans being a different profile of the individual with limited overlap (Sareen discloses body scanning system 150 and generic body scanner 149 in Fig 3; any number of various types of cameras 800 or sensors may be used to provide relatively higher resolution with CMOS sensors in [0203]; “utilizes multiple range cameras to create a 3D human full or partial body scanner (3D body scanning system)... to capture depth and 3D position data of a subject” in [0297]; “to maximize resolution while minimizing cost… providing 30 frames/second” in [0191]; “In step 550, three close-up images of the front profile, left profile, and right profile of the face of consumer body 22 or fit model body 151 may be taken” in [0233]; six total range cameras 2600 in [0303]; “with a larger value denoting higher surface resolution” in [0331]);
generating 3D data including a mesh representative of a three dimensional shape and appearance of a portion of the individual based on the plurality of super-resolution range scans of the individual, the 3D data generated using contour-based registration of the plurality of super-resolution range scans of the individual (Sareen discloses “any body scanning software for processing raw scan data to create 3D meshes or avatars” in [0184]; “uses these photographs to create 3D mesh Poisson surface reconstruction (PSR), known to those skilled in the art of computer graphics, is used to, with reference to FIG. 52, convert a registered point cloud into a triangular mesh needed for virtual try-on. PSR is an implicit surface (also known as iso-surface) extraction method, where an implicit surface is defined as a contour of a continuous scalar field in 3D space… where a registered point cloud 5300 is transformed into a point cloud where each point has associated with it a surface normal, hereinafter referred to as an oriented point cloud 5312” in [0327]; see also Fig 53. Although Sareen doesn’t directly use claim language “contour-based registration, it is well-known to the skilled in the art. For example, Lie et al. (Contour-based image registration with local deformations) discloses “We adopt the 2-D shape, i.e., the object contour, as the feature used in our image registration problem” in col 1 of p. 1406);
generating a skeleton based on the mesh representative of the three dimensional shape and appearance of the portion of the individual (Sareen discloses “apply a skeleton to 3D body scan data… categorize surface facets of the 3D body scan into regions… generate geometry and display measurements to user” in skeleton template is created  in [0372]; “fitting of the skeleton to the 3D body scan as part of a process known as rigging, when an object is used as a bone structure to aid in animation another object” in [0373]);
automatically rigging the skeleton within the mesh representative of the three dimensional shape and appearance of the portion of the individual, the automatic rigging including building a distance field from the mesh representative of the three dimensional shape and appearance of the portion of the individual, using an approximate medial surface to extract a skeletal graph, and matching and refining the skeletal graph based on a template skeleton (Sareen discloses “the mesh could be rigged, skinned, and have a texture applied so that it could be animated and customized to look like the consumer body 22... clothing could be modelled as a 3D mesh” in [0288]; “assigning a skeleton to the consumer body 22” in [0290]; “The skeleton template is first scaled to an appropriate size given the height of the 3D body scan. The joints of the template are then fitted to the 3D body scan, constrained by assumptions about how the joint in a real human body is able to move, and the positions of other joints in the template that are lower in the skeleton hierarchy (parent-child relationship)… One skilled in the art would recognize the fitting of the skeleton to the 3D body scan as part of a process known as rigging, when an object is used as a bone structure to aid in animating another object” in [0373]; “PSR is an implicit surface (also known as iso-surface) extraction method, where an implicit surface is defined as a contour of a continuous scalar field in 3D space” in [0327]; “In one embodiment, the scalar field is defined such that a point (not necessarily part of the point cloud) inside the body is assigned a different value than a point outside the body, ; and
generating the virtual character that is animated and controlled based on the rigged skeleton (Sareen discloses “apply a skeleton to 3D body scan data… categorize surface facets of the 3D body scan into regions… generate geometry and display measurements to user” in [0371]; the skeleton template is created  in [0372]; “fitting of the skeleton to the 3D body scan as part of a process known as rigging, when an object is used as a bone structure to aid in animation another object” in [0373].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sareen with the teaching of Lie to achieve better image registration accuracy of object contours by establishing correspondence between two contours with local deformation (Lie, Abstract). The combination of AAPA_Baran is to explain the scalar field by evaluating the exact signed distance to the surface from an arbitrary point (Baran, section “3.1 Discretization”).
Sareen, Lie and AAPA don’t explicitly teach automatically retargeting. The combination of Corazza teaches following limitation:
transferring behavior by automatically retargeting an example motion set from a source skeleton to the rigged skeleton (Corazza discloses “retargeting can automatically rigging the at least one mesh comprises fitting a skeleton to the at least one mesh and defining skinning weights for the at least one mesh based upon the fitted skeleton, characterizing the fitted skeleton with respect to a reference skeleton, retargeting motion data defined with respect to the reference skeleton to the fitted skeleton of the 3D character; and animating the 3D character by driving the at least one mesh in accordance with the fitted skeleton, the skinning weights, and the retargeted motion data” in C3L17-26; “the motion data defined with respect to the reference skeleton to the fitted skeleton that is retargeted to the 3D character is the synthetic motion data” in C3L43-45; “The animation is generated by retargeting motion data from a selected animation to the autorigged 3D character” in C12L12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sareen, Lie and AAPA with the teaching of Corazza so as to use retargeting to adapt the motion data for one skeleton to animate another skeleton to accommodate variations in the number of bones and/or skeleton hierarchy and/or bone length (Corazza, C1L63-66).

As to Claim 2, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 1, further comprising mapping each of multiple behavior commands to one or more of a library of virtual character movement instructions (Sareen discloses “In step 7702, the system may map the skeleton to the scan (see Fig. 78 for an image 

As to Claim 3, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 1, further comprising:
causing one or more sensors to capture a movement of the individual (Sareen discloses using stereo-photogrammetry body scan booth 152 with scan body scanning software ... and then simultaneously triggered to acquire multiple digital photographs in [0188]; “reproduce the appearance of a human subject... Body function data provides information on how the human subject's body function… It may aid to have body function data on movement (e.g., hoe the body's limbs, torso, head, or skeleton, muscular response to movement). Such data…may be captured using a generic motion capture technology for capturing body movement data” in [0171]); and
transforming the movement of the individual into virtual character movement instructions (Sareen discloses “the based avatar 158 can be morphed or conformed into the shape of consumer body 22 or fit model body 151” in [0178]; “Using 3DS MAX, a 3D artist may sculpt the arms, legs, torso, and other body parts ... to form a single mesh of the base avatar 158” in [0179]; “In step 384, within 3DS MAX, the bone structure may be attached to the vertices on base avatar 158 mesh so that when the bones move, base avatar 158 will move in accordance with how a human body typically moves” in [0181].)

As to Claim 4, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 3, further comprising mapping each of multiple behavior commands to one or more of a library of virtual character movement instructions that mimic an individual movement style of the individual (Sareen discloses “In step 7702, the system may map the skeleton to the scan (see Fig. 78 for an image illustrating a skeleton mapped to a 3D body scan). The skeleton template is first scaled to an appropriate size given the height of the 3D body scan. The joints of the template are then fitted to the 3D body scan, constrained by assumptions about how the joint in a real human body is able to move” in [0373]; “In step 384, within 3DS MAX, the bone structure may be attached to the vertices on base avatar 158 mesh so that when the bones move, base avatar 158 will move in accordance with how a human body typically moves” in [0181].)

As to Claim 5, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 1, further comprising:
directing the individual to pose in four different positions (Sareen discloses
20-50 cameras may be positioned along the walls of the stereophotogrammetry body scan booth 152… at approximately eye level… around the consumer body of fit model body 151….At least an additional four cameras may be positioned at two feet higher…” in [0196]); and
generating the 3D data of the individual in each of the four different positions (Sareen discloses “converting the output of this body scanning method into a 3D mesh” in [0190]).
As to Claim 6, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 5, further comprising:
 directing the individual to rotate a total of about 360 degrees in about 90 degree increments, wherein the plurality of super-resolution range scans of the individual are captured at in the about 90 degree increments during the rotation (Sareen discloses six total range cameras 2600 in [0303]; Fig. 27 illustrates scanning consumer body 22 using range camera 2600 in [0280]; “each depth image may contain the depth or distance to the body, as well as the xy position of each part of their body, also called 3D position data” in [0281]; rotate and translate by way of limitation 90 degrees such that they all are able to fit together to form a final set of 3D points to represent the entire consumer body 22 in [0281-0290].)

As to Claim 7, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 1, further comprising:
 generating skinning weights based on the mesh representative of the three dimensional shape and appearance of the portion of the individual (Corazza discloses “skinning weights generated with respect to the 3D representation to the at least one mesh defining the external appearance of the 3D character” in C2L46-48); “calculating skinning weights for the 3D representation based upon the fitted skeleton involves using skinning templates specific to each joint” in C3L12-14.)

As to Claim 8, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 1, wherein generating the virtual character that is animated and controlled is further based on the skinning weights (Corazza discloses “animating the 3D character by driving the at least one mesh in accordance with the fitted skeleton, the skinning weights, and the retargeted motion data…calculating skinning weights for the 3D representation based upon the fitted skeleton, and transferring the skeleton and skinning weights to the at least one mesh defining the external appearance of the 3D character” in C3L24-37.)

As to Claim 11, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 1, wherein generating the 3D data including the mesh representative the three dimensional shape and appearance of the portion of the individual includes generating multiple sets of 3D data of the portion of the individual, each set of the multiple sets of 3D data corresponding to a scan taken from a different physical distance from the individual (Sareen discloses 3D mesh 159 is created using 3D SOM's software in [0201, 0210-0216]; in step 426, 30 mesh 159 may be created from a prior art scanner system's 149 raw scan data in [0211-0216]; to create a 3D mesh of the head in [0233]; each depth image may contain the depth or distance to the body, as well as the xy position of each part of their body, also called 3D position data (para. 0281 ); measured from the 3D body scan including 3D surfaces, key body landmarks, pose/posture, and surface anthropometric data such as measurements (for example distances, girths, areas, volumes of Fig. 82 in [0406]. Corazza also discloses “a method 
As to Claim 17, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 1, wherein capturing the plurality of super-resolution range scans of the individual includes scanning the individual at the different profile, wherein each of the plurality of super-resolution range scans merges approximately 200 frames and takes approximately 10 seconds, wherein each consecutive super-resolution range scan of the plurality of super-resolution range scans has a 90 degree difference in the profile (Sareen discloses “performed for scanning consumer body 22 or fit model body 151 using the stereophotogrammetry method of body scanning” in [0190]; “in order to maximize resolution while minimizing cost ... providing 30 frames/second” in [0191]; may provide relatively higher resolution with CMOS sensors in [0203];  “In step 2702, consumer body 22 may next be rotated to a secondary position, by way of example… 90 degrees” in [0282].)

Claim 18 recites similar limitations as claims 1 & 7 but in a system form. Therefore, the same rationale used for claims 1 & 7 is applied.

As to Claim 10, Sareen in view of Lie, AAPA and Corazza teaches the system of claim 18, further comprising:
one or more sensors including a single depth sensing camera and a single color camera, wherein capturing the plurality of super-resolution range scans of the individual includes using the one or more sensors (Sareen, [0278-0279, 0303]).

Claim 19 is rejected based upon similar rationale as Claim 2.
Claim 20 is rejected based upon similar rationale as Claim 3.
Claim 21 is rejected based upon similar rationale as Claim 4.
Claim 22 is rejected based upon similar rationale as Claim 5.
Claim 23 is rejected based upon similar rationale as Claim 6.

Claims 12-14 and are rejected under 35 U.S.C. 103 as being unpatentable over Sareen in view of Lie, AAPA and Corazza, further in view of Montserrat Mora et al. (US2015/0178988).
As to Claim 12, Sareen in view of Lie, AAPA and Corazza teaches the method of claim 11. The combination of Montserrat Mora further teaches wherein generating the 3D data includes replacing a set of the 3D data corresponding to a scan taken at a farther distance with a different set of the 3D data corresponding to a scan taken at a closer distance (Montserrat Mora discloses “each of the head vertices is assigned a list, L, which maps a series of MOVED vertices to its distance to v... In it, each MOVED vertex is assigned its minimum distance to v. It must take into account that a MOVED vertex can be reached through different "paths". In this case, it will be choses the shortest one” in [0139]; “After calculating the L list, it needs to be checked what is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sareen, Lie, AAPA and Corazza with the teaching of Montserrat Mora so as to remove noisy triangles and vertices generated due to possible occlusions (Montserrat Mora, [0136]).
As to Claim 13, Sareen in view of Lie, AAPA, Corazza and Montserrat Mora teaches the method of claim 12 wherein the individual has a face and the portion of the individual that is replaced is of the face (Sareen discloses “a user may take photograph of the face of consumer body 22, and submit the photograph online, by which the system may map the person's face to consumer avatar object 171” in [0175]. Montserrat Mora discloses replacing a portion of the image data in [0139-0140].)

As to Claim 14, Sareen in view of Lie, AAPA, Corazza and Montserrat Mora teaches the method of claim 12 wherein the individual has a hand and the portion of the individual that is replaced is of the hand (Sareen discloses “Photographs 174 refer to supplemental photographs of the body from different angles, which may or may not include the other parts of the body (e.g. face, hands, etc). For example a user may take photograph of the face of consumer body 22, and submit the photograph online, by which the system may map the person's face to consumer avatar object 171” in [0175]; see also [0215, 0217-0218]. Montserrat Mora discloses replacing a portion of the image data in [0139-0140].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612